—In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated April 28, 1999, as denied that branch of her motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the defendant’s motion which was for summary judgment is granted, and the complaint is dismissed.
The defendant made a prima facie showing of her entitlement to summary judgment by demonstrating that she had no involvement with the alleged accident. The burden then shifted to the plaintiff to produce evidentiary proof in admissible form sufficient to establish the existence of a material issue of fact which would require a trial of the action (see, Alvarez v Prospect Hosp., 68 NY2d 320, 334). The plaintiff failed to meet his burden. His speculative assertions were insufficient to show the existence of a bona fide issue of fact (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 231). Thus, the court erred in denying that branch of the defendant’s motion which was for summary judgment.
In view of the above disposition, we need not reach the defendant’s remaining arguments. Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.